DETAILED ACTION
This action is in response to the RCE (Request for continued examination) filed on December 01, 2020.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020 has been entered.

Response to Arguments
1.	Applicant’s arguments dated December 1, 2020 with respect to USC 103 rejection of claims 17-32 have been considered, but are moot due to new grounds of rejection.
Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-16 are Cancelled. Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Haub et al. (US 8099400 B2) in view of Bernstein et al (US 2004/0162841 A1).

	Regarding claim 17, Haub in view of Bernstein discloses “The computerized method according to claim 21, wherein properties of an object in said plurality of objects are selected from; names of the object, addresses of the object in a storage device or links to a network storage device, access histories of the object, access permissions to the object, classification of an object, attributes of the object set by an operating system, and keywords or phrases or extracts or citations or excerpts from the object (See Col. 11, lines 43-50) (The different interfaces and components between an application and the data store may pass security information from the application to the data store, such as the user name and password, and may pass information about access rights for new data objects to the data store so that they can be stored in the ACL. A data model may define a structure of data items, their attributes, and relationships between different data items. In one embodiment, the data model configuration 323 and data management 324 functions may be used to configure and manage information relating to a data model, such as meta-data.)
	Regarding claim 18, Haub in view of Bernstain discloses “The computerized method according to claim 21, wherein an object in said plurality of objects comprise a document or a file or a database having properties of an object.” (See Bernstein: Abstract and [0066]) (The objects have attributes, where each attribute is identified by a name. Upon a fetch of an attribute in the first object, the system also fetches related data. The related data includes other attributes in the object, and attributes in the other objects of the set having the same name as the attribute fetched for the first object. The data storage system uses the Microsoft Repository object model, where the objects stored in the repository are Microsoft COM objects, each object is an instance of a COM class, and the state of each object is organized according to the interfaces of its class. The state consists of its structures, which are the collections implemented by its class's interfaces, and its attributes, which are properties implemented by its class's interfaces. Per the method described, when an application accesses a component of the object's state, where that component is a collection or property of an interface, the repository prefetches all of the components of the same kind (i.e all of the properties.)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to combine the cited references, in order to allow for the prefetched attribute data to be held in a cache for later use. If the application later needs attribute data from an object, the system retrieves the attribute data from the cache if it is present, thereby avoiding the high fixed overhead cost of accessing the persistent storage for each attribute that can be successfully retrieved from the cache.
	As per claim 19, this claim is rejected based on arguments given above for rejected claim 17 and is similarly rejected.
As per claim 20, this claim is rejected based on arguments given above for rejected claim 18 and is similarly rejected.
Regarding claim 21, Haub in view of Bernstein discloses “A computerized method for reducing communication overhead between a client computer and indexing server in a computerized system and , the computerized method comprising: in a computerized system comprising an indexing server, a storage device for storing properties of a plurality of objects, and at least one client computer, receiving by a processor of the indexing server, a request from a first client computer over a communication network for properties in an entry of a first object in the plurality of objects;” (See Fig. 1, 2, 4A, 4B and 9, Col. 15, lines 60-65) An index of the plurality of data files may be searched according to the received query. The index may be organized according to the meta-data. The query may be issued by a user interactively, or by another application or service, which is requesting automated access to a selected portion of measurement data. In step 509, the results of the query may be retrieved from one or more data files. In various embodiments of step 509, a plug-in associated with each data file from which query results are retrieved may be used to retrieve measurement data from the data file.)
But Haub does not explicitly disclose “(i) other objects to be subsequently required by the first client 'computer based on properties to entries of the other objects in the plurality of objects that are similar to the properties in the entry of the first object by at least one common element therebetween”
However, Bernstein teaches “(i) other objects to be subsequently required by the first client 'computer based on properties to entries of the other objects in the plurality of objects that are similar to the properties in the entry of the first object by at least one common element therebetween” (See Abstract, Fig. 4 and [0014]) (The systems and methods presented implement various strategies to prefetch relevant data items when an application first accesses an initial data item included in the state of an object. Prefetching and caching persistent objects is disclosed. The system creates a structure context used to identify a set containing a first object and other related objects. The objects have attributes, where each attribute is identified by a name. Upon a fetch of an attribute in the first object, the system also fetches related data. The related data includes other attributes in the object, and attributes in the other objects of the set having the same name as the attribute fetched for the first object. The metadata includes information such as data types of attributes, descriptions of object types, and descriptions of data structures, such as collections.)
“(ii) and a priority based on a number of the at least one common element in the properties of the other objects in the plurality of objects;” (See Col. 9, lines 31-42)(The data cache 326 stores the most recently accessed (stored or extracted) data, in order to reduce access times for subsequent operations involving the same data. In another embodiment, the data cache 326 may reduce or eliminate the number of accesses to a particular data file, by fetching meta-data and/or some portion of the data file, such that applications 302 are not required to access the data file itself for browsing or querying the file. In other embodiments, the data cache 326 may be coupled to indexing service 310 and store indexed information on measurement data files.)
But Haub does not explicitly disclose “packing by the processor the entries corresponding to the requested properties along with entries corresponding to said properties of the other objects to be subsequently required by the first object in accordance with the determined priority; and sending by the processor the packed entries in one transmission over the communication network to the first client computer to avoid superfluous queries and overhead thereof about the determined other objects., thus reducing communication overhead or bandwidth in the communication network.”
However, Bernstein teaches “packing by the processor the entries corresponding to the requested properties along with entries corresponding to said properties of the other objects to be subsequently required by the first object in accordance with the determined priority; and sending by the processor the packed entries in one transmission over the communication network to the first client computer to avoid superfluous queries and overhead thereof about the determined other objects., thus reducing communication overhead or bandwidth in the communication network.” (See [0014]-[0016]) (Various strategies to prefetch relevant data items when an application first accesses an initial data item included in the state of an object. For the purposes of this application, prefetching means retrieving data for an object or related objects prior to an explicit request for access to the data by the application.
In one method used to prefetch data, a data storage system provides access to an initial object whose state includes a structure that contains one or more other objects. The structure that contains those other objects is called the structure context of those other objects. The system creates a structure context description that remembers the objects in the structure and associates that structure context description with every object in the structure. When data for an attribute is fetched from one object in the structure (i.e. the object's structure context), data for the corresponding attribute is prefetched from the other objects in the structure, incurring a minimal incremental cost per item prefetched. The prefetched attribute data is held in a cache for later use. If the application later needs attribute data from an object in the structure, the system retrieves the attribute data from the cache if it is present, thereby avoiding the high fixed overhead cost of accessing the persistent storage for each attribute that can be successfully retrieved from the cache.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Haub (Intelligent Storing and Retrieving in an Enterprise Data System) with Bernstein (Prefetching and caching persistent objects) in order to allow for the prefetched attribute data to be held in a cache for later use. If the application later needs attribute data from an object, the system retrieves the attribute data from the cache if it is present, thereby avoiding the high fixed overhead cost of accessing the persistent storage for each attribute that can be successfully retrieved from the cache.
One having ordinary skill would also be motivated to combine Haub and Bernstein, in view of the suggestions provided by Bernstein in paragraph [0012], which suggests, “there is a need in the art for a mechanism to increase the performance of object-oriented systems. The mechanism should allow applications to access objects using current methods, while taking advantage of common patterns of use to decrease the time required to access objects.” 
Regarding claim 22, Haub in view of Bernstein discloses “The computerized method according to claim 21, farther comprising compressing the packed entries for the one transmission over the communication network.” (See Col. 9, lines 55-60) (The store 321 and extract 322 functions may further rely upon a data cache 326 for buffering data going into or coming from storage layer 306. TDM framework effectively encapsulates the management of various data stores within the TDM framework, and thereby centralizes TDM within the enterprise system 200.)
Regarding claim 23, Haub in view of Bernstein discloses “The computerized method according to claim 21, wherein the properties of the other objects comprise properties of all other objects determined as similar to the properties of the first object.” (Col. 26, lines 15-25) (Where the client is connected to the TDM infrastructure 320 via other means, it may be necessary to communicate connection information to the remote client, e.g., before receiving the query. In such cases, the administrator of one or more servers associated with receiving queries, and/or the TDM infrastructure 320 may be operable to communicate connection parameters and/or server name(s) for the server(s)/TDM infrastructure 320 to the remote client. In some embodiments, these connection parameters and server name may be packaged in a "datafinder" definition. The definition may be transmitted as a single file or may span a plurality of files as desired.)
Regarding claim 24, Haub in view of Bernstein discloses “The computerized method according to claim 21, wherein the computer client computer is at least temporarily linked to the indexing server over the communication network when sending the request.” (Col. 26, lines 15-25) (Where the client is connected to the TDM infrastructure 320 via other means, it may be necessary to communicate connection information to the remote client, e.g., before receiving the query. In such cases, the administrator of one or more servers associated with receiving queries, and/or the TDM infrastructure 320 may be operable to communicate connection parameters and/or server name(s) for the server(s)/TDM infrastructure 320 to the remote client. In some embodiments, these connection parameters and server name may be packaged in a "datafinder" definition. The definition may be transmitted as a single file or may span a plurality of files as desired.)
As per claim 25, this claim is rejected based on arguments given above for rejected claim 21 and is similarly rejected, including “A computerized system for managing properties of objects with reduced communication overhead and computational loading, the computerized system comprising: a storage device for storing properties of a plurality of objects; a computer; and a server comprising a processor configured to receive a request” (See Fig. 1)
As per claim 26, this claim is rejected based on arguments given above for rejected claim 22 and is similarly rejected.
As per claim 27, this claim is rejected based on arguments given above for rejected claim 23 and is similarly rejected.
As per claim 28, this claim is rejected based on arguments given above for rejected claim 24 and similarly rejected.
Regarding claim 29, Haub in view of Bernstein discloses “The computerized method according to claim 21, wherein, resources of the first client computer are used for indexing or to complete indexing of the other objects, thereby reducing computational load of indexing of the other objects in the indexing server.” (See Haub: Fig. 7-10 and Abstract [006]) (The indexing service is arranged to batch process groups of items such that the frequency of reported partial search results minimizes unnecessary delays. The batch process groups may be selected according to a priority rule, logical relationships between items in the group, or some other set of rules. The user may terminate the search prior to completion of all batches. The indexing service may be configured to continue indexing the remaining items at a reduced priority level such that the user experience is not detracted by the ongoing background process of indexing. Since indexing results trickle in on an ongoing basis, users are permitted to process and/or view indexing results without waiting for the complete indexing process to be completed.)
Regarding claim 30, Haub in view of Bernstein discloses “The computerized method according to claim 29, the first client computer further sends to the Indexing server the indexing of the other objects.”(See [006]) (The indexing service may be configured to continue indexing the remaining items at a reduced priority level such that the user experience is not detracted by the ongoing background process of indexing.)
Regarding claim 31, Haub in view of Bernstein discloses “The computerized system of claim 25, wherein, resources of the first client computer are used for indexing or to complete indexing of the other objects, thereby reducing computational load of indexing of the other objects in the indexing server.” (See Abstract and [006]) (The indexing service is arranged to batch process groups of items such that the frequency of reported partial search results minimizes unnecessary delays. The batch process groups may be selected according to a priority rule, logical relationships between items in the group, or some other set of rules. The user may terminate the search prior to completion of all batches. The indexing service may be configured to continue indexing the remaining items at a reduced priority level such that the user experience is not detracted by the ongoing background process of indexing. Since indexing results trickle in on an ongoing basis, users are permitted to process and/or view indexing results without waiting for the complete indexing process to be completed.)
Regarding claim 32, Haub in view of Bernstein discloses “The computerized system of claim 25, the first client computer further sends to the indexing server the indexing of the other objects.” (See Fig. 2-3) (FIG. 2 is a diagram illustrating an example query indexing system; FIG. 3 is a diagram illustrating a sequence of processing flows in another example query indexing system.)



                                            










 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached M-Fri 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154